Citation Nr: 1048400	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for diabetes mellitus, type 
II (claimed as secondary to Agent Orange exposure).

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities (claimed as secondary to diabetes 
mellitus).

4.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities (claimed as secondary to diabetes 
mellitus).

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to October 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that, although the appellant requested a Board 
hearing in September 2007, substantive appeal forms (VA Form 9) 
dated July 2010 and September 2010 reflect that he does not 
desire to appear for a hearing before a Veterans Law Judge.  The 
Board construes the most recent submissions as positive evidence 
that the appellant no longer seeks to present testimony before 
the Board.  Therefore, his prior request is considered to have 
been withdrawn.  See 38 C.F.R. §§ 20.700(a), 20.702(e).

The issues of service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
depression, diabetes mellitus, type II (claimed as secondary to 
Agent Orange exposure), peripheral neuropathy of the upper 
extremities (claimed as secondary to diabetes mellitus), and 
peripheral neuropathy of the lower extremities (claimed as 
secondary to diabetes mellitus) are addressed in the REMAND 
portion of the decision below.  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss disability is attributable to service.


CONCLUSION OF LAW

Hearing loss is due to injury or disease incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Given the disposition of the hearing loss claim 
below, however, the Board finds that any deficiency in VA's duty 
to notify or assist the Veteran is moot. 


Service Connection

Initially, the Board notes the appellant served during the 
Vietnam Era in the U.S. Navy.  He avers that hearing loss 
disability is due to his military occupation as a jet engine 
mechanic and the circumstances of his service.  He does not 
assert that his claimed hearing problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  Service connection basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain disease, such as organic diseases of the nervous system, 
shall be considered to have been incurred in or aggravated by 
service although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal 
to a claim for hearing loss disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensely v. 
Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

In October 2005, VA received an original claim for service 
connection for bilateral hearing loss disability due to 
"traumatic noise exposure in service."  In July 2007, the 
appellant reported that he sustained acoustic trauma from working 
aboard the flight decks of aircraft carriers.

Service treatment records include the appellant's entrance and 
separation examinations.  Service entry examination dated October 
1965 reflects audiometric findings in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
--
-10
LEFT
-10
-10
-10
--
-10

Report of service separation examination dated October 1969 
reflects audiometric findings in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000/600
0
RIGHT
10
10
10
10
10/15
LEFT
15
10
5
5
10/10

Summary of defects did not include hearing loss disability.  
Bilateral externa otitis, not considered disabling, was noted.

Report of VA audiological examination dated July 2007 reflects, 
by history, hearing loss for 30 years, developing slowly.  The 
appellant stated that he was a jet mechanic.  He reported noise 
exposure due to jet engine sounds, gunfire, power tools, target 
practice, aircraft, and power units.  The appellant denied noise 
exposure following service.  Audiometric findings in pure tone 
thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
50
LEFT
15
10
25
55
70

The examiner noted that the appellant's claims folder had been 
reviewed.  The examiner further noted that his service separation 
examination showed hearing within normal limits in both ears.  
Therefore, the examiner opined that "hearing loss is not likely 
related to military noise exposure."

VA treatment records dated since 2009 show that the appellant was 
fitted for hearing aids for sensorineural hearing loss.

Analysis

It is uncontroverted that the appellant has a current hearing 
loss disability as defined by VA.  38 C.F.R. § 3.385.  However, 
the evidence shows that this was first diagnosed many years after 
service discharge.  The question is, thus, whether the current 
hearing loss disability is related to service.  As explained 
below, the Board finds that the evidence of record is roughly in 
equipoise and, therefore, affording the appellant the benefit-of-
doubt, service connection is warranted for bilateral hearing loss 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

It is well-established that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The 
appellant reports exposure to various loud noises in service and 
decreased hearing acuity beginning in service.  The Board finds 
that the appellant is competent to report his exposure to noise 
in service and experiencing decreased hearing acuity.  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  Such observations are within the ken 
of a lay person, and require no medical or other expertise.  
Furthermore, as the record shows that the appellant was a jet 
mechanic in service and that he served aboard the USS 
Independence and USS Enterprise, aircraft carriers, the Board 
finds that his report of considerable noise exposure during 
service is credible.  Similarly, because service separation 
examination shows a decrease in hearing acuity as compared to 
service entry findings, the Board finds that his report of 
decrease hearing acuity is also credible.  Therefore, the Board 
finds that the appellant's statements are highly probative.

The Board has further considered the provision of 38 U.S.C.A. § 
1154(a), which provides that "due consideration shall be given 
to the places, types, and circumstances of such veteran's 
service" as shown by factors such as the veteran's service 
record, medical records, and all pertinent medical and lay 
evidence.  Here, the appellant's report of hearing loss in and 
since service is consistent with the circumstances of his service 
as a jet engine mechanic and service aboard aircraft carriers USS 
Independence and USS Enterprise, decreased hearing acuity at 
service discharge, and the post service diagnosis for bilateral 
sensorineural hearing loss.  Again, the appellant's statements 
are highly probative.

However, weighing against the claim, the Board observes that a 
hearing loss disability is not shown in service and is not 
documented for more than 30 years after service discharge.  
Furthermore, a VA medical opinion dated July 2007 reflects that 
the current findings for hearing loss were "not likely related 
to military noise exposure" based on review of the claims folder 
and the service separation findings for hearing within normal 
limits.  As to the absence of evidence concerning hearing loss 
for many years after service, the Board again finds probative 
that the Veteran demonstrated a upward shift in hearing 
thresholds in service, and finds competent and credible his 
assertions of hearing problems since service.  As to the July 
2007 examination, he based his opinion on the mere fact that the 
Veteran did not demonstrate, in service, decreased auditory 
acuity to the extent where a diagnosis of hearing loss would have 
been warranted.  Such reasoning, particularly where the service 
records show a threshold shift, was rejected in Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The examiner did not address 
whether the acoustic trauma the Veteran experienced in service 
led to the continued decrease in auditory acuity through the 
years, and the Board therefore finds the opinion to lack 
probative value.

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Here, on balance, the Board believes that the 
evidence is roughly in equipoise.  Accordingly, the claim is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).


ORDER

Service connection for hearing loss is granted.


REMAND

VA medical records show diagnoses of diabetes mellitus and 
peripheral neuropathy of the extremities dating back to 2004.  
Service connection is sought on the basis of Agent Orange 
exposure during Vietnam service.  However, the appellant's 
service records do not show service in Vietnam.  The record shows 
that the appellant served in the US Navy with the Reconnaissance 
Attack Squadron ONE (RVAH-1) aboard the USS Enterprise between 
January and June 1968 during combat operations.  The appellant 
states that, in May and June 1968, he had temporary duty in 
Vietnam.  Sworn testimony reflects that the appellant received 
hazard duty pay and combat pay for this.  Hearing Transcript at 
3.  The Board observes that pay records have not been obtained.  
VA has an affirmative duty to obtain the evidence it reasonably 
can that is necessary to substantiate the claim.  This duty 
extends to government records, such as military, labor, and 
social security records.  Skoczen v. Shinseki, 564 F.3d 1319 
(Fed. Cir. 2009).  Therefore, the Board finds that this case 
should be remanded for further development.

While the claim is in remand status, the RO should also request 
records from any appropriate government record depository for 
unit records, to include morning reports, showing that the 
appellant performed temporary duty in Vietnam in May and June 
1968.

The Board observes that the appellant's psychiatric claim 
involves his report of service in Vietnam.  Thus, the Board will 
defer consideration of this claim until the development is 
complete.

Accordingly, the case is REMANDED for the following action:

1.  Pay records for the appellant's active 
duty, in particular his service while 
assigned to the USS Enterprise between 
January and June 1965, should be obtained 
from the Defense Finance and Accounting 
Service (DFAC).  All records obtained 
pursuant to this request must be included in 
the claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

2.  Unit records, to include morning reports, 
should be obtained from any appropriate 
government record depository, showing that 
the appellant performed temporary duty in 
Vietnam in May and June 1968.  All 
documentation received pursuant to this 
request must be added to the claims file.  If 
no such documentation is available, this 
should be noted in the claims file.

3.  After completion of the above 
development, the claim should be 
readjudicated.  If the determination remains 
adverse to the appellant, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


